WiNslow, J.
It was shown that the defendant purchased the grain drills in question by a written contract, and the ■only defense attempted to be. made, or which the evidence tends to establish, was that the defendant was induced to sign the contract of purchase by means of fraudulent representations made by the plaintiff’s agent as to the contents of the contract.
The principle of law is that, if it be clearly and satisfactorily proven that a party signed a note or contract relying upon false and fraudulent representations as to its true character, and was guilty of no negligence in failing to ascertain what the contract really was, he is not bound by it. Bowers v. Thomas, 62 Wis. 480, and cases cited.
The evidence in the case before us entirely fails to meet this test. The defendant was a German of considerable business experience. He had been in the business of selling farm machinery fourteen years. He claims he could not read English, but admits on cross-examination that he could read *111enough to tell what the meaning of the contract was; and the proof was overwhelming, by his own admissions, that he could read business papers. Tie could write his name reasonably well, and admits making out notes for others to sign. He had been a school director in his district, and signed orders and teachers’ contracts. His son, who acted as his bookkeeper, was present when the contract was signed, but was not called as a witness. This son was twenty-two years of age, and had a good education; but neither the father nor the son read or tried to read the contract, though the defendant admits that there was nothing to prevent it. Under these circumstances there was clear neglect in signing the contract without ascertaining its contents.
The plaintiff’s right of recovery ivas clear upon the undisputed evidence; hence the trial court had power, upon setting aside the erroneous verdict, to render judgment in accordance with such undisputed evidence. Gammon v. Abrams, 53 Wis. 323; J. & H. Clasgens Co. v. Silber, 87 Wis. 357; Calteaux v. Mueller, 102 Wis. 525.
By the Court.— Judgment affirmed.